*426
By the Court.

Lumpkin, J.
delivering the opinion.
We see no error in this record. Whether the house where-the liquor is charged to have been sold, was a tippling house, and whether the defendant kept it open on the Sabbath, are-questions of fact, which were submitted to the Jury and' passed upon by them. And we think there was sufficient ■ evidence upon both points to sustain the verdict.
[1.] What Judge Powers may have said to the Jury in another case, we do not think is properly the subject of review in this. No exception was taken to- the panel on that account.
[2.] As to the mode of striking the Jury, the usual and; better practice is, to let the defendant and the State alternate, the defendant beginning and ending. This will give the defendant seven strikes, and the State five, the number allowed: by law to each.
[3.] The witness, Adderhold, was evidently disposed to stick in the back, to say the least of it. The Court saw this. And' to extract the truth, inquired of him, if he had ever been in the bar of the Lanier House, and whether he did not know that there was liquor there in the bottles, although he did not drink of it ? Thus pressed, he defended h'is position, by explaining what he meant to say. It is the privilege of Counsel, and the duty of Courts, to strip reluctant witnesses of these miserable subterfuges to conceal the truth.